 PROB 12C                                                                           Report Date: December 28, 2018
(6/16)

                                       United States District Court
                                                                                                  FILED IN THE
                                                                                              U.S. DISTRICT COURT
                                                                                        EASTERN DISTRICT OF WASHINGTON
                                                       for the

                                        Eastern District of Washington
                                                                                         Dec 28, 2018
                                                                                             SEAN F. MCAVOY, CLERK

                  Petition for Warrant or Summons for Offender Under Supervision

 Name of Offender: Leelynn George                            Case Number: 0980 2:10CR02081-RMP-1
 Address of Offender:                            , Yakima, Washington 98902
 Name of Sentencing Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U. S. District Judge
 Name of Supervising Judicial Officer: The Honorable Rosanna Malouf Peterson, U. S. District Judge
 Date of Original Sentence: January 11, 2011
 Original Offense:          Crime on Indian Reservation Aggravated Sexual Abuse, 18 U.S.C. § 1153 &
                            2241(a)(1)
 Original Sentence:         Prison - 60 months;              Type of Supervision: Supervised Release
                            TSR - 240 months

 Revocation Sentence:       Prison - 4 months;
 September 23, 2015         TSR - 234 months

 Revocation Sentence:       Prison - 18 months;
 January 11, 2017           TSR - 60 months
 Asst. U.S. Attorney:       Thomas J. Hanlon                 Date Supervision Commenced: March 9, 2018
 Defense Attorney:          Paul E. Shelton                  Date Supervision Expires: March 8, 2023


                                          PETITIONING THE COURT

To issue a warrant and to incorporate the violation contained in this petition in future proceedings with the
violations previously reported to the Court on April 30, 2018 and October 3, 2018.

The probation officer believes that the offender has violated the following condition of supervision:


Violation Number        Nature of Noncompliance

            7           Special Condition #9: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than six tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: On or about December 24, 2018, Mr. George consumed
                        tetrahydrocannabinol (THC), the active chemical in marijuana.

                        On March 26, 2018, supervised release conditions were reviewed and signed by Mr. George
                        acknowledging his understanding of special condition number 9, which prohibits him from
                        using a controlled substance.
Prob12C
Re: George, Leelynn
December 28, 2018
Page 2

                      On December 27, 2018, Mr. George reported to the United States Probation office. A
                      urinalysis (UA) sample was collected which yielded a presumptive positive result for THC.
                      Mr. George admitted he consumed THC on or about December 24, 2018, and signed a drug
                      use admission form.

The U.S. Probation Office respectfully recommends the Court issue a warrant and incorporate the violation contained
in this petition in future proceedings with the violations previously reported to the Court.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     December 28, 2018
                                                                            s/Jonathan Barcom
                                                                            Jonathan Barcom
                                                                            U.S. Probation Officer




 THE COURT ORDERS
 [ ] No Action
 [ X ] The Issuance of a Warrant
 [ ] The Issuance of a Summons
 [ X ] The incorporation of the violation(s) contained in this
       petition with the other violations pending before the
       Court.
 [ ] Defendant to appear before the Judge assigned to the
       case.
 [ ] Defendant to appear before the Magistrate Judge.
   X

 [ ] Other

                                                                            Signature of Judicial Officer
                                                                          12/28/2018


                                                                            Date
